DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 16-20 in the reply filed on July 5, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2019/0158938) in view of TASCHNER et al. (US 2018/0000160).
Bowen teaches an electronic vaporizer comprising a mouthpiece opening (para. 0042), a reservoir (para. 0026), a heating assembly including a heating element configured to apply heat to the carrier material (para. 0026); and a control assembly (para. 0042). Bowen teaches the control assembly is configured to receive target temperature data based, at least in part, on an identity of the carrier material contained in the reservoir (para. 0063). Upon receiving an indication that a user is applying suction to the mouthpiece opening of the mouthpiece, starting a feedback control cycle to control the temperature of the heating element (para. 0139-0140).
Bowen is silent to how the heating element is controlled.
Taschner teaches an electronic vaporizer comprising a mouthpiece opening, a reservoir, a heating assembly including a heating element configured to apply heat to the carrier material, and a control assembly (para. 0006). Taschner teaches that upon receiving an indication that a user is applying suction to the mouthpiece opening of the mouthpiece, apply a current to the heating element of the heating assembly such that a temperature of the carrier material disposed near the heating element rises to a predetermined temperature based on the target temperature data (para. 0045).  
It would have been obvious to one of ordinary skill in the art to apply a current to the heater of Bowen because Taschen teaches that this is how power is applied to heating elements (para. 0045).
Regarding claim 2, Bowen teaches the control assembly is configured to receive the target temperature data from a remote compute device (figure 5).  
Regarding claim 3, Bowen teaches the control assembly is configured to receive the target temperature data from a remote server (figure 5).  
Regarding claim 4, figure 5 of Bowen shows the control assembly is disposed within a pen portion of a vaporizer device.  
Regarding claim 5, Bowen teaches the control assembly is configured to receive the target temperature data in response to an identifier associated with the carrier material contained in the reservoir being provided to a remote compute device (para. 0040-0041).  
Regarding claim 6, Bowen teaches the target temperature data is based, at least in part, on one or more constituent substances included in the carrier material (para. 0055).  
Regarding claim 7, Bowen teaches the target temperature data includes a heating profile associated with a period of continuous suction by a user on the mouthpiece opening, the heating profile including a ramp up portion, a body portion, and a ramp down portion, the control assembly configured to apply current to the heating element according to the heating profile such that the temperature of the carrier material disposed near the heating element rises from a first temperature to a second temperature during a first period associated with the ramp up portion, remains within a predetermined range of the second temperature during a second period associated with the body portion, and decreases from the second temperature to a third temperature during a third period associated with the ramp down portion (para. 0159).  
Regarding claim 8, Bowen teaches the control assembly is configured such that, upon receiving an indication that a user is applying a second suction to the mouthpiece opening of the mouthpiece before the heating element has returned to ambient temperature during the ramp down portion of the application of current to the heating element according to the heating profile, the control assembly is configured to apply an amount of current and/or duration of current to the heating element such that the temperature of the carrier material disposed near the heating element rises to the second temperature (para. 0159).  
Regarding claim 9, Bowen teaches the amount of current and/or the duration of current applied by the control assembly is based, at least in part, on the temperature of the heating element at the time of the second suction (para. 0159).
Regarding claim 16, see the discussion of claims 1 and 6 above.
Regarding claim 17, Bowen teaches the control assembly is configured to determine the target temperature based, at least in part, on characteristics of the carrier material (para. 0055).  
Regarding claim 18, Bowen teaches a tracking component, the control assembly configured to determine the target temperature based, at least in part, on identification information associated with the carrier material received from the tracking component (para. 0029).  
Regarding claim 19, Bowen teaches control assembly is configured to determine the target temperature based at least in part on a heating profile associated with a period of continuous suction by a user on the mouthpiece opening, the heating profile including a ramp up portion, a body portion, and a ramp down portion, the control assembly configured to apply current to the heating element according to the heating profile such that the temperature of the carrier material disposed near the heating element rises from a first temperature to a second temperature during a first period associated with the ramp up portion, remains within a predetermined range of the second temperature during a second period associated with the body portion, and decreases from the second temperature to a third temperature during a third period associated with the ramp down portion (para. 0159).  
Regarding claim 20, Bowen teaches the heating profile is associated with the carrier material in the reservoir, and the control assembly is configured to receive the heating profile from a remote compute device in response to identification information associated with the carrier material being provided to the remote compute device (para. 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741